In an opinion dated June 20, 1969, 188 Ct. Cl. 15, 411 F. 2d 1262, tbe court granted plaintiff’s motion for summary judgment respecting its roller weight claim and dismissed the petition respecting its other two claims, returning the case to the Corps of Engineers Board of Contract Appeals for a period not in excess of 90 days for determination of the amount of equitable adjustment to which plaintiff was entitled. Following the filing by plaintiff of several motions for stay of proceedings, the court on August 10,1970 entered an order for the issuance of a rule that plaintiff show cause why the case should not be dismissed; on August 18, 1970 plaintiff filed a motion to dismiss endorsed “No objection” by defendant. On August 18, 1970 the petition was dismissed pursuant to Rule 102(a) (1) (iii).